                Case 18-12635-LSS          Doc 21     Filed 11/19/18      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE



   In re:                                                     Chapter 11
   DAVID’S BRIDAL, INC., et al.,                              Case No. 18-12635 (LSS)
                                                              (Joint Administration
                             Debtors.                         Requested)


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

        PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010 of the Federal Rules of

Bankruptcy Procedure, the undersigned hereby appears in the above-captioned chapter 11

proceeding as counsel on behalf of Washington Prime Group Inc. (“WPG”), and requests that all

notices given or required to be given in this case, including, but not limited to, all orders and notices

of any application, motion, petition, pleading, request, complaint or demand, whether written or

oral, and whether transmitted or conveyed by mail, electronic mail, ECF notice, hand delivery,

telephone or otherwise, which affect WPG or this chapter 11 bankruptcy case to be served upon:

                                         Ronald E. Gold (Ohio Bar No. 0061351)
                                         A.J. Webb (Ohio Bar No. 0093655)
                                         Frost Brown Todd LLC
                                         3300 Great American Tower
                                         301 East Fourth Street
                                         Cincinnati, OH 45202
                                         513-651-6800 Telephone
                                         513-651-6981 Facsimile
                                         Email: rgold@fbtlaw.com
                                                awebb@fbtlaw.com
                Case 18-12635-LSS          Doc 21     Filed 11/19/18      Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that this entry of appearance is not intended as nor

is it a consent to jurisdiction of the Bankruptcy Court over WPG, specifically but not limited to (i)

its right to have final orders in non-core matters entered only after de novo review by a district

judge, (ii) its right to a trial by jury in any proceeding triable herein, or in any case, controversy or

proceeding related hereto, (iii) its right to have the reference withdrawn by the District Court in

any matter subject to mandatory, or discretionary withdrawal, or (iv) any other rights, claims,

actions, defenses, setoffs, or recoupments to which WPG is or may be entitled to under agreement,

in law or equity, all of which rights, claims, actions, defenses, setoffs and recoupments WPG

expressly reserves.


 Date: November 19, 2018                                Respectfully submitted,


                                                         FROST BROWN TODD LLC


                                                  By: /s/ Ronald E. Gold
                                                      Ronald E. Gold, Esq.
                                                      Ohio Bar No. 0061351
                                                      A.J. Webb, Esq.
                                                      Ohio Bar No. 0093655
                                                      3300 Great American Tower
                                                      301 East Fourth Street
                                                      Cincinnati, OH 45202
                                                      513-651-6800 Telephone
                                                      513-651-6981 Facsimile
                                                      Email: rgold@fbtlaw.com
                                                             awebb@fbtlaw.com

                                                         Counsel for Washington Prime
                                                         Group Inc.
               Case 18-12635-LSS        Doc 21   Filed 11/19/18    Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of November, 2018, a true and correct copy of the

foregoing Notice of Appearance and Request for Notices was sent via ECF Noticing to all parties

receiving ECF Notices in this chapter 11 case.


                                                  /s/ Ronald E. Gold
                                                  Ronald E. Gold
